Citation Nr: 1039247	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  03-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability, 
including as secondary to the service-connected patellar 
subluxation of the bilateral knees.

3.  Entitlement to service connection for gastroesophageal reflux 
syndrome (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from December 1969 until November 
1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions dated in January 2003, 
March 2004 and December 2004 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO characterized the claim as service connection for PTSD; 
however, the record also raises claims of depression, anxiety, 
schizoaffective disorder and dysthymia.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that claims for service connection for PTSD encompass claims 
for service connection for other psychiatric disabilities which 
could reasonably be raised by the Veteran's symptoms, description 
of the disability and the record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  Accordingly, the Board has 
recharacterized the issue as reflected on the cover sheet.

The Board previously considered this appeal in November 2007 and 
remanded the claims for additional development.  The Board notes 
that not all of the requested development was completed prior to 
return of the claims file to the Board for appellate 
consideration.  As a consequence, a remand is required for two of 
the issues to ensure compliance with the Board's remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that compliance by the Board or the RO with remand 
directives is neither optional nor discretionary, and where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).

Accordingly, the issues of service connection for 
gastroesophageal reflux syndrome and a low back disability must 
again be remanded.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's 
posttraumatic stress disorder is likely related to the Veteran's 
active service.


CONCLUSION OF LAW

Service connection is warranted for posttraumatic stress 
disorder. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Although the Board is granting the issue of 
service connection for PTSD, and therefore any error in the duty 
to notify and assist is harmless and not prejudicial, given the 
procedural history of the case and the presence of a Stegall 
concern as to the two other issues on appeal, the Board will 
undertake a brief discussion of these duties.  

The Board previously remanded the claim for service connection 
for PTSD in November 2007, in part, to have the agency of 
original jurisdiction (AOJ) search for any available police 
reports from the Veteran's claimed stressor.  This directive was 
not completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that compliance by the Board or the RO with remand 
directives is neither optional nor discretionary, and where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  However, in the present case, the Veteran testified 
in May 2006 that he had tried to obtain copies of the accident 
report for several years and was unable to find it.  He testified 
that he searched the Pittsburgh police, the coroner's office, 
newspapers and vital statistics and was unable to obtain any 
corroborating evidence.  

VA outpatient treatment records further confirm the Veteran's 
search for these records.  For example, a January 2006 VA 
outpatient treatment record noted the Veteran was at that time 
undertaking extensive efforts to locate information documenting 
the claimed in-service trauma and that hoped a local community 
college could obtain microfilm of the newspaper.  He was 
concerned about the high fee for paying someone to search the 
microfilms and was worried as he only had a rough estimate of the 
date and did not know the young woman's name.  Most recently, in 
April 2010, the Veteran submitted a statement indicating that he 
had contacted the Allegheny police department and was informed 
that there were no records from the 1970s.  Therefore, although 
VA did not comply with the November 2007 Remand or fulfill its 
duty to assist, the Board finds that a further remand for these 
records is not necessary.  Specifically, without the name of the 
victim, a meaningful search for records would be difficult, if 
not impossible.  See 38 C.F.R. § 3.159(c)(1), (c)(3).  As such, 
considering the Veteran's extensive search for records which did 
not result in any records, another remand to search for these 
records would only result in further delay in the adjudication of 
the claim.  Further, as the Board is granting the claim for 
benefits, it finds the lack of these records is not prejudicial 
to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); but see 
See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes there are relevant Social Security Administration 
records which have not been associated with the claims file and 
the claims for GERD and a low back disability are being remanded, 
in part, for consideration of those records.  While the Veteran 
reported he was in receipt of Social Security benefits for his 
"back and mind," and any such records are clearly relevant to 
the present claim, the acquisition and consideration of these 
records will not result in a more favorable decision on the claim 
for an acquired psychiatric disorder/PTSD.  See Golz v. Shinseki, 
530 F.3d 1317 (Fed. Cir. 2010).  Specifically, as the Board finds 
the current record is sufficient to grant the claim, considering 
the claim without these records is not prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

The record also reflects the RO most recently issued a 
Supplemental Statement of the Case (SOC) as to the issue of 
service connection for PTSD in December 2009.  After the December 
2009 SSOC, the Veteran submitted additional evidence that appears 
to be relevant to the issue on appeal.  The Veteran did not 
provide a waiver of the initial review of that evidence by the RO 
prior to its submission for review to the Board; however, because 
the other evidence of record alone is sufficient to grant the 
claim, review of the evidence by the Board would not prejudice 
the Veteran, especially since the claim is being granted.  See 38 
C.F.R. § 20.1304(c); Bernard, 4 Vet. App. at 394 (1993). 

Finally, the Veteran was provided an opportunity to fully set 
forth his contentions during a hearing before the undersigned 
Veterans Law Judge.  Recently, the United States Court of 
Appeals for Veterans Claims (Court) held that during a hearing on 
appeal, a Veterans Law Judge has a duty to fully explain the 
issues and suggest the submission of evidence that may have been 
overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  
In the present case, the undersigned Veterans Law Judge clearly 
set forth the three issues to be discussed during the May 2006 
hearing.  The undersigned Veterans Law Judge sought to identify 
pertinent evidence not currently associated with the claims 
folder and elicited further information as to the dates and 
locations of treatment when appropriate.  The hearing focused on 
the elements necessary to substantiate the claim and the Veteran, 
through his testimony and questioning by his representative, 
demonstrated his actual knowledge of the elements necessary to 
substantiate his claim.  As such, the Board finds that VA fully 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In sum, given the results favorable to the Veteran, further 
development would not result in a more favorable outcome for the 
Veteran, or be of assistance to this inquiry.  Hence, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks service connection for posttraumatic stress 
disorder (PTSD) based upon two inservice stressors.  
Specifically, he claims that his service on a funeral detail and 
his attempt to assist a young girl who was involved in a car 
accident during his service in Pennsylvania caused his current 
disability.  As an initial matter, recent caselaw mandates that a 
claim for a mental health disability includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 
5-6 (2009).  Given the holding in Clemons, the Board has 
considered whether any diagnosed psychiatric disability is 
related to the Veteran's service.  Although the RO has not 
reviewed the merits of a claim for a psychiatric disability other 
than PTSD, as the Board is granting the benefit in full, there is 
no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby). 

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) the existence 
of a current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or aggravated 
during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic 
diseases, including certain types of psychosis, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.384 defines 
psychosis as a brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, psychotic 
disorder, not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  38 C.F.R. § 
3.384.



Pre-Existing Disability

As an initial matter, the February 2004 VA psychology assessment 
raised the possibility that the Veteran had a pre-existing mental 
health condition.  Specifically, the psychologist concluded that 
as the Veteran reported childhood abuse and neglect and based 
upon the reported history, the Veteran began to demonstrate some 
of the symptoms of PTSD during adolescence.  As the medical 
evidence of record raises a question of whether the Veteran had a 
pre-existing psychiatric condition, the Board must address this 
to analyze the claim under the appropriate laws.  A Veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of conditions 
prior to service reported by the Veteran as medical history does 
not constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability began.  
See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior 
to service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111, 1132; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3- 2003.  A pre-existing disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the Veteran denied a history of nervous trouble of 
any sort on the November 1969 report of medical history he 
completed in connection with his enlistment in the Army.  
Additionally, thorough examination of the Veteran in November 
1969 described the psychiatric system as normal.  Accordingly, 
the Veteran was accepted into service.  As no disability was 
noted on the examination, the Veteran is entitled to the 
presumption of soundness as to any possible preexisting mental 
disability.  

Because the presumption of soundness has attached, VA holds the 
burden of proving by clear and unmistakable evidence that both 
(1) the Veteran's disease or injury pre-existed service, and (2) 
that such disease or injury was not aggravated by service.  
VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-aggravation 
result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Vanerson, 12 Vet. App. at 261.  Concerning clear and unmistakable 
evidence that a disease or injury was not aggravated by service, 
the second step necessary to rebut the presumption of soundness, 
a lack of aggravation, may be shown by establishing that there 
was no increase in disability during service or that any increase 
in disability was due to the natural progress of the pre-existing 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

In the present case, there is no competent evidence dated prior 
to the Veteran's entry into service which reflects complaints or 
treatment for psychiatric symptoms or a diagnosis of a 
psychiatric disability.  Indeed, aside from the February 2004 VA 
record, no evidence suggests the presence of a pre-existing 
psychiatric disability.  Thus, the only medical record which 
refers to an injury prior to service was based upon the Veteran's 
history.  The Court has held that the transcription of medical 
history does not transform the information into competent medical 
evidence merely because the transcriber happens to be a medical 
professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Similarly, the law 
has provided that history provided by the Veteran of the 
preservice existence of conditions recorded at the time of the 
entrance examination does not, in and of itself, constitute a 
notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1995).  In other words, a report based upon 
the Veteran's lay evidence alone is not sufficient to overcome 
the rigorous standard of clear and unmistakable evidence of pre-
existence.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999)  
In sum, there is no evidence of record to elucidate the nature of 
the disease, any residuals, the course of treatment, or any other 
factors that may enable the Board to gauge any relevant 
information as to the pre-existence of any psychiatric 
disability.  As such, the evidence is insufficient to rebut the 
presumption of soundness.  Because the presumption of soundness 
has not been rebutted, the claim becomes one of service 
connection, without consideration of aggravation of a pre-
existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, 
including those related to stressors, set forth in The American 
Psychiatric Association:  Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV), for mental disorders 
have been adopted by the VA.  38 C.F.R. § 4.125.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others and the 
person's response involved intense fear, helplessness, or horror.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of 
a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id. 

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon the circumstances of the case.  VA has provided for specific 
types of cases where lay evidence alone may be sufficient to 
describe the stressor and further corroborating evidence will not 
be required.  Corroborating evidence is not required in cases 
where (1) PTSD is diagnosed in service; (2) the evidence 
establishes the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat; (3) the evidence 
establishes that the Veteran was a prisoner-of-war and the 
stressor is related to that prisoner-of-war experience.  38 
C.F.R. § 3.304(f)(1), (f)(2), (f)(3)(2010).  In any of the above 
situations, the Veteran's lay testimony or statement is accepted 
as conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3)(2009); Dizoglio v, Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

Additionally, during the pendency of this appeal, effective July 
13, 2010, VA amended its adjudication regulations governing 
service connection for PTSD by modifying, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), 
which reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).  

The provisions of this amendment apply to applications for 
service connection for PTSD that, among others, were appealed to 
the Board before July 13, 2010, but have not been decided by the 
Board as of July 13, 2010.  Accordingly, this new provision 
applies to this case.  As indicated above, however, under the 
amended version of 38 C.F.R. § 3.304(f)(3), there are certain 
circumstances and requirements for the provisions to apply.  
Initially, the stressor claimed must include "fear of hostile 
military or terrorist activity," which is defined as follows:

[T]hat a Veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

	Application of Law to Facts

In the present case, a review of the service treatment records 
reflects that the Veteran was not diagnosed with posttraumatic 
stress disorder in accordance with the DSM-IV during service and, 
accordingly, 38 C.F.R. § 3.304(f)(1) is not for application.  

Here, the Veteran's primary claimed stressor involves witnessing 
a car accident while on active service in Oakdale, Pennsylvania, 
and having a young woman die in his arms after he attempted to 
assist her.  In other words, the Veteran has not alleged the 
stressor involved combat, nor does the record indicate otherwise.  
In fact, the Veteran indicated he never served in Vietnam as his 
brother signed up for additional tours to keep him in the United 
States.  The Veteran's Form DD 214 and service personnel records 
confirm he only had foreign service in Europe and do not reflect 
the receipt of any decorations, such as a Combat Infantryman 
Badge or Purple Heart, which are indicative of combat.  As there 
is no indication of combat service, 38 C.F.R. § 3.304(f)(2) is 
not for application.  Similarly, the Veteran has not alleged, nor 
does the record reflect, that he was ever a prisoner-of-war and 
therefore 38 C.F.R. § 3.304(f)(3) (2009) does not apply.  

Finally, the Veteran has not contended his stressor involved 
"fear of hostile military or terrorist activity."  Indeed, the 
Veteran has indicated that his stressors occurred during his 
service in Pennsylvania.  The lack of foreign service alone, 
however, will not bar consideration under the "fear of hostile 
military or terrorist activity."  See Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  This 
clarifies that these stressors may include stressors which are 
domestic, so long as the stressor involves fear of hostile 
military or terrorist activity.  In the present case, however, 
the stressor does not involve a threat of a hostile military or 
terrorist activity, but rather involves a civilian accident which 
the Veteran witnessed.  Accordingly, the revised 38 C.F.R. 
§ 3.304(f)(3) provision does not apply and corroboration of the 
in-service stressor is required.  

"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the regulatory requirement 
for "credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor." Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  Therefore, the Veteran's lay testimony is 
insufficient, standing alone, to establish service connection.  
Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).  
Corroboration does not require corroboration of every detail, 
including the Veteran's personal participation in the identified 
event.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The record clearly reflects the Veteran has a diagnosis of PTSD 
as illustrated by VA outpatient treatment records and a 
comprehensive February 2004 VA psychology assessment.  The 
Veteran also has medical evidence which generally attributes the 
diagnosed PTSD to his claimed stressor of witnessing a young 
woman die after a car accident.  For example, a May 2006 letter 
from a VA psychologist clearly explains that she had treated the 
Veteran since 2004 and the primary diagnosis was PTSD.  The 
psychologist explained she believed the diagnosis was more likely 
than not the result of trauma experienced during military service 
and pointed to the inservice diagnosis of anxiety as evidence of 
a behavioral change.  Statements received in October 2005 from 
two different VA physicians also related that it was at least as 
likely as not that the Veteran's PTSD was directly related to his 
experiences during service and specifically to the stressor of 
having a young woman die in the Veteran's arms after he attempted 
to aid her.  Therefore, the remaining question is whether there 
is corroborating evidence the stressor occurred.

As noted above, the Veteran's stressors included (1) serving on a 
funeral detail and (2) witnessing a car accident while stationed 
at Oakdale, Pennsylvania, and having a young woman die in his 
arms after he attempted to assist her.  Significantly, a March 
2005 VA outpatient treatment record indicated the first stressor 
of serving on funeral detail was not sufficient to meet the 
criterion for a traumatic event for a diagnosis of PTSD; however, 
the second stressor of having a young woman die in his arms was 
medically plausible and sufficient as a criterion for a trauma.  
Accordingly, the Board will consider whether there is credible 
corroborating evidence the second stressor occurred.

The Board previously remanded the claim in November 2007, in 
part, to have the AOJ search for any available police reports 
from this incident.  As explained above, this search was never 
completed.  However, in the present case, the Veteran 
subsequently related that he had tried to obtain copies of the 
accident report, searched the Pittsburgh police, Allegheny 
police, the coroner's office, local newspapers and vital 
statistics and was unable to obtain any corroborating evidence.  

Significantly, without evidence such as a police report or 
obituary, there is no direct evidence confirming the accident 
occurred.  However, the Board finds the May 2006 VA opinion to be 
highly relevant and probative.  This letter from the Veteran's 
treating psychologist explained that she and another psychiatrist 
provided the Veteran letters confirming the diagnosis of PTSD and 
believed that the Veteran's diagnosis was more likely than not 
the result of trauma experienced during military service.  She 
was advised by the Veteran that these letters were found to be 
insufficient as they did not confirm the stressor occurred.  The 
psychologist argued that VA had set a precedent to service 
connect Veterans for traumas, particularly military sexual 
trauma, because not all traumas that can result in PTSD will be 
documented.  She explained that in those cases, VA will look at 
behavioral markers to provide support the trauma occurred.  The 
psychologist explained the Veteran's military record includes 
such a marker as the records reflect the Veteran was treated on 
July 24, 1970, at the US Army dispensary in the Pittsburgh area 
with the complaint of feeling jumpy and nervous.  At that time, 
he was diagnosed with anxiety reaction and treated with Librium.  
The psychologist explained that PTSD was not an official 
diagnosis in 1970 and a diagnosis of anxiety reaction was "as 
close as one could have gotten at that time."  It was her 
understanding the Veteran served in the military from 1969 until 
1971 and was first diagnosed and treated for anxiety condition 
around the middle of his military service.  She expressed the 
belief that this tangible and recorded evidence of anxiety during 
service was reflective of the occurrence of a stressor at that 
time, and therefore was essentially circumstantial evidence in 
support of the occurrence of such stressor.  

The Board notes that VA allows for the consideration of 
behavioral changes when attempting to corroborate a Veteran's 
account of an in-service personal assault because it recognizes 
that due to their personal and sensitive nature, in many 
instances, personal assaults will not be officially reported at 
the time of their occurrence.  38 C.F.R. § 3.304(f)(4) (2009).  
Here, the Veteran has not alleged an in-service personal account; 
however, the Board finds that his alleged stressor involving an 
attempted rescue at an off-post crash scene would likewise have 
gone unreported at the time of its occurrence.  Specifically, as 
suggested by the VA physician in March 2005, the Veteran's 
stressor involving an attempted rescue at an off-post crash scene 
would not likely appear in official military records.  There 
would be no official reason for such an incident to be recorded 
in personnel records, morning reports, or other service 
documents.  As noted above, the Veteran attempted to search for 
corroborating evidence from non-military sources but was not 
successful.  Such a search would be difficult without knowing the 
victim's name, and it is entirely plausible and credible that the 
victim would not have related this information to the Veteran 
during her final moments.  

Significantly, other records corroborate aspects of the Veteran's 
reported stressor and the May 2006 psychologist's assertions.  
For example, the Veteran's service personnel records confirm he 
was stationed with the 18th Artillery Group in Oakdale from May 
1970 until April 1971.  The Veteran's service treatment records 
contain a diagnosis of anxiety dated in July 1970 which was 
mentioned by the VA psychologist.  Subsequently, in March 1971, 
the Veteran complained mainly of knee pain but also requested 
"something for nerves."  

The VA psychologist is further correct that the diagnosis of PTSD 
was not recognized at the time of the Veteran's inservice 
diagnosis of anxiety.  Compare Diagnostic and Statistical Manual 
of Mental Disorders, 2nd ed., American Psychiatric Association 
(DMS-II)(1968) with Diagnostic and Statistical Manual of Mental 
Disorders, 3rd ed., American Psychiatric Association (DMS-
III)(1980).  Accordingly, it would not have been possible for the 
Veteran to have been diagnosed with PTSD during service because 
such diagnosis did not exist during his period of service.  
However, he was diagnosed with anxiety shortly after the reported 
event, and he otherwise made contemporary reports of "nerve" 
issues, both of which provide strong circumstantial evidence in 
support of the finding of an in-service stressor.  

In addition, the Board finds the Veteran's reports and testimony 
to be highly credible.  See Buchanan v. Nicolson, 451 F.3d 1331 
(Fed.Cir. 2006).  Besides the above reasons, and as noted above, 
the service personnel records confirm that the Veteran was 
stationed at Oakdale, Pennsylvania, at the time of the reported 
accident.  Additionally, the Veteran has consistently described 
the event in a detailed manner over a several decade period, 
which lends further credibility to his assertions.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony).  

Only one treatment record, dated in April 2007, provides a 
somewhat inconsistent history and suggests the accident occurred 
prior to military service; however, this record is afforded 
little probative weight.  Specifically, the psychiatrist that 
authored the record suggests the four stressors described on that 
date, including the stressor of the young woman dying in the 
Veteran's arms, had never previously been described to him or any 
other psychologist.  However, an earlier March 2005 record 
completed by the same psychiatrist clearly notes that during a 
prior visit, the Veteran described a stressor of arriving at the 
scene of a bad car wreck and having a young woman die in his 
arms.  The physician even indicated this reported occurred on 
active duty and was certainly plausible as a criterion as a 
trauma.  Furthermore, the same psychiatrist wrote a statement in 
support of the Veteran dated in October 2005, relying upon the 
inservice stressor of having a young woman die in the Veteran's 
arms.  Accordingly, the physician clearly knew of some of the 
stressors prior to the April 2007 record, and therefore the Board 
assigns no probative weight to the April 2007 treatment record.  

Other VA records also include the Veteran's stressor of trying to 
assist a young woman after a car accident and having her die in 
his arms.  For example, the February 2004 psychology assessment, 
which performed a detailed Structured Interview of Reported 
Symptoms along with other psychological assessments, reflected 
this stressor.  Additionally, statements from the Veteran to the 
RO and Board have related the same incident with the same details 
and sequence of events.  

The Board also finds it significant that the Veteran, at his own 
time and expense, conducted a thorough search to try to 
corroborate his claim.  Furthermore, the February 2004 VA 
psychology assessment included a Structured Interview of Reported 
Symptoms and Personality Assessment Inventory which suggested 
there was no psychopathological malingering.  Indeed, the Veteran 
had a negative malingering index.  The psychologist explained 
that the Veteran responded honestly and probably did not attempt 
to present a more negative impression than the clinical picture 
would warrant.  This evidence also suggests the Veteran was not 
fabricating details and his reported stressor is highly credible.  
Given the consistency in the reported history, the negative 
findings as to malingering, and the Veteran's attempts to verify 
the stressor, and the contemporaneous in-service treatment for 
anxiety, the Board finds his account of the stressor to be highly 
credible.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim and 
certainly a VA examination could be provided to determine whether 
or not a psychiatric disability other than PTSD is related to the 
inservice anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  However, under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Significantly, the Veteran has related a credible 
traumatic event.  Additionally, the records reflect he received 
treatment for anxiety reaction during the period of time he was 
stationed at Oakdale, Pennsylvania.  Although the exact stressor 
was not mentioned at that time, this evidence lends credibility 
to the Veteran's reported stressor occurring at that time.  As 
opined by the VA physician, this evidence is suggestive of a 
behavioral change and possibly could have supported an in-service 
diagnosis if PTSD had been a recognized mental disorder at that 
time.  See 38 C.F.R. § 3.304(f)(1), (f)(4); see also Patton v. 
West, 12 Vet. App. 272 (1999) (allowing for after the fact 
analysis of behavior changes to serve as corroborating evidence 
that the inservice stressor occurred for cases involving personal 
assault).  Although not every detail of the stressor has been 
verified, the totality of the evidence is enough to constitute 
credible supporting evidence corroborating this reported stressor 
involving an accident with a fatality. See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997) (finding that corroboration does not 
require corroboration of every detail, including the Veteran's 
personal participation in the identifying process).  As such, 
giving the Veteran the benefit of the doubt, the Board finds 
there is sufficient evidence corroborating the Veteran's credible 
lay testimony of his inservice stressor.  
Consequently, because there is a recognized in-service stressor, 
and because there are at least three VA opinions which link the 
currently diagnosed PTSD to that in-service stressor, service 
connection is warranted for PTSD.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 




ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

A preliminary review of the record reflects that additional 
development is necessary.  The Veteran is entitled to substantial 
compliance with the Board's November 2007 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Unfortunately, the Appeals Management 
Center (AMC) did not fully comply with all of the Board's remand 
instructions and, as a result, this case must again be remanded.

The November 2007 remand specifically directed the AOJ to obtain, 
in pertinent part, the following:  (1) clarification of the 
providers who treated the Veteran for post-service motor vehicle 
accidents, (2) records from Scott & White Hospital; (3) VA 
outpatient treatment records from the Temple, Texas, VA Medical 
Center (VAMC); (4) VA outpatient treatment records from the 
Austin VA Outpatient Clinic (VAOPC), (5) a VA examination for 
gastrointestinal disability, and (6) a VA examination for the low 
back, to include opinions as to direct and secondary service 
connection.  Upon remand, the AOJ sent various clarification 
letters and obtained relevant VA outpatient treatment records.  
There is no indication in the claims file, however, that the 
other requested development was completed.  

Concerning the private records from Scott and White Hospital, 
although the Veteran provided an updated release for Scott and 
White Hospital in February 2008 and again in April 2010, there is 
no indication in the record that the AOJ ever requested the 
records.  As such, the Board is required by law to remand the 
claim for these records to be obtained and associated with the 
claims file.

Similarly, there is no evidence that the Veteran was ever 
scheduled for the requested VA examinations of the GERD and low 
back disability.  It is inexplicable as to how these remand 
directives were missed.  As explained in November 2007, these 
examinations are necessary to decide the claims.  Specifically, 
there is evidence suggesting continuity of symptomatology of the 
GERD.  Additionally, the November 2007 remand explained that 
there was evidence suggesting the service-connected patellar 
subluxation of the bilateral knees may have caused or aggravated 
the low back disability.  Evidence received subsequent to the 
November 2007 Board remand includes a December 2009 examination 
of the service-connected knees which indicates the Veteran had an 
abnormal shoe wear.  As such, the low threshold of McLendon to 
obtain VA examinations has been met.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Given the absence of substantial compliance 
with the Board's prior remand directives, this case must be 
remanded once again so that the AOJ can schedule the Veteran for 
the previously directed examinations to assess the nature and 
etiology of the Veteran's GERD and low back disabilities.

Additionally, the VA outpatient treatment records reflect that 
the Veteran has applied for Social Security Administration 
Disability benefits.  For example, a December 2008 VA record 
noted the Veteran was in receipt of benefits for his "back and 
mind."  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA 
is required to obtain SSA records when they may be relevant to 
the claim).  Additionally, an April 2010 statement of the Veteran 
reflects that the Veteran has received Social Security benefits 
since 2004.  VA's duty to assist extends to obtaining records 
from the Social Security Administration. 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(c)(2).  Therefore, a search for the complete file 
from the Social Security Administration should be undertaken.

In addition, the record reflects the RO issued a Supplemental 
Statement of the Case (SOC) as to the issue of service connection 
for GERD and a back disability in December 2009.  After the 
December 2009 SSOC, the Veteran submitted additional evidence 
that appears to be relevant to the issues on appeal.  This 
evidence was received at the Board in April 2010 and August 2010; 
however, the Veteran did not provide a waiver of the initial 
review of that evidence by the RO prior to its submission for 
review to the Board.  Since the additional evidence in question 
is neither duplicative of other evidence nor irrelevant, and 
since a Supplemental Statement of the Case (SSOC) pertaining to 
that evidence was not issued, this evidence must be referred back 
to the AOJ for consideration in the first instance. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Finally, following the prior Board remand in November 2007, 
extensive VA outpatient treatment records were obtained and 
associated with the claims file from the VA facilities in Central 
Texas (Austin and Temple) and Salisbury and Charlotte, North 
Carolina.  On remand, any further treatment records from October 
2007 to the present from Central Texas, and from December 2009 
until present from Salisbury and Charlotte, should be obtained 
and associated with the record. See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED to the AOJ for the following 
actions:

1.  The AOJ should contact the Veteran and 
ask him to specify all medical care providers 
who have treated him for his claimed 
conditions.  The AOJ should then obtain and 
associate with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.  

2.  Treatment records from Scott and White 
Hospital should be obtained and associated 
with the claims file.  

3.  The AOJ should obtain and associate with 
the claims file all outstanding and pertinent 
treatment records dating from October 2007 to 
the present from the Central Texas VA Health 
Care System.  Further, the AOJ should also 
obtain all treatment records that are 
pertinent to the claims on appeal dating from 
December 2009 until the present from the 
Salisbury VAMC and the Charlotte, North 
Carolina, VAOPC.  

4.  The Veteran's complete Social Security 
Administration disability file should be 
obtained, including any pertinent claim for 
benefits, the Social Security Administration 
decision, any List of Exhibits associated 
with the decision and copies of all of the 
medical records upon which any decision 
concerning the Veteran's entitlement to 
benefits was based.

5.  Following the completion of the above, 
the Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature, extent, and etiology of his GERD.  
The claims folder must be made available to 
the examiner for review.  All indicated 
tests, if any, should be conducted.

All pertinent GERD pathology, which is found 
on examination, should be noted in the report 
of the evaluation.  Further, the examiner 
should express an opinion as to whether it is 
at least as likely as not, i.e., a 50 percent 
probability or greater, that the Veteran's 
GERD is related to an event, injury, or 
disease in service, including the inservice 
episodes of sore throat treatment between 
December 1969 and February 1971.  A complete 
rationale should be provided for all opinions 
expressed. 

6.  Additionally, the Veteran should be 
scheduled for a VA examination of the spine 
to determine the nature, extent, and etiology 
of any lumbar spine disorder(s).  The claims 
folder must be made available to the examiner 
for review.  All indicated tests, if any, 
should be conducted.

All pertinent lumbar spine pathology, which 
is found on examination, should be noted in 
the report of the evaluation.  Further, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that

(a) any diagnosed lumbar spine disorder 
is related to an event, injury, or 
disease in service, including the in-
service episodes of treatment for 
muscle strain in the right 
paravertebral area in July 1970 and low 
back pain in September 1970; and

(b) any diagnosed lumbar spine disorder 
is proximately due to or the result of 
the service-connected patellar 
subluxation of both knees, or whether 
any increase in severity of the current 
back disability was proximately due to 
or the result of the service-connected 
knee condition, as opposed to the 
natural progress of any back condition 
not directly related to service.  A 
complete rationale should be provided 
for all opinions expressed.

7.  When the development directed above has 
been completed, the claims should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before his case is returned to the Board.

An appellant has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


